Filed 8/26/13

                     CERTIFIED FOR PARTIAL PUBLICATION

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FOURTH APPELLATE DISTRICT

                                      DIVISION TWO



THE PEOPLE,

        Plaintiff and Respondent,                      E054882

v.                                                     (Super.Ct.No. RIF105398)

ENRIQUE ORTEGA,                                        ORDER MODIFYING OPINION

        Defendant and Appellant.                       [NO CHANGE IN JUDGMENT]


THE COURT

        It is ordered that the opinion filed herein on August 21, 2013, be modified as

follows. The third full sentence on page 16 is modified to add the word “not” before the

word “allege” so the sentence reads as follows:

        The court held that the amended pleadings did not allege the “same conduct” as the

        original pleading and therefore did not relate back.
      Except for this modification, the opinion remains unchanged. This modification

does not effect a change in judgment.

      CERTIFIED FOR PARTIAL PUBLICATION


                                                     RICHLI
                                                                                       J.
      We concur:


      HOLLENHORST
                             Acting P. J.


      McKINSTER
                                        J.